03/23/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0110


                                        DA 21-0110


ERNEST BRENT WILCOCK,                                                       MAR 2 3 2021
                                                                         Bovvo
                                                                       Clerk of Supreme Court
              Petitioner and Appellant,                                   State of Montana



       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Ernest Brent Wilcock has filed a verified Petition for an Out-of-Time Appeal and
includes a copy of his plea agreement along with the final judgment. Wilcock indicates
that his attorney did not file an appeal for him as he requested. He offers that when he
asked counsel to file an appeal and withdraw his plea, his counsel told him that he "had no
grounds."
       This Court is familiar with the background of Wilcock's case. In 1998, Wilcock
entered a guilty plea to sexual intercourse without consent in the Eleventh Judicial District
Court, Flathead County. Wilcock is serving an eighty-year prison sentence with thirty
years suspended. The District Court imposed two parole eligibility restrictions. Presently,
Wilcock is appealing the District Court's July 28, 2020 Order Re: Petition for Writ of
Habeas Corpus, wherein the court denied and dismissed with prejudice his request to
withdraw his guilty plea.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
       Wilcock's Petition does not qualify as an "infrequent harsh case." His appeal cannot
proceed because it is inappropriate. "A district court's denial ofa petition for writ ofhabeas
corpus in a criminal proceeding is not appealable to this Court." Thomas v. Doe,2011 MT
283,¶ 3, 362 Mont.454, 266 P.3d 1255. Wilcock is precluded from appealing the District
Court's denial of a petition for a writ of habeas corpus to this Court.
       Even so, Wilcock is not entitled to relief. In 2011 and 2018, Wilcock filed petitions
for habeas corpus relief with this Court, which were denied. Wilcock v. State, No.
OP 11-0442, Order (Mont. Sept. 13, 2011) and Wilcock v. Salmonsen, No. OP 18-0600,
Order (Mont. Oct. 30, 2018). As we explained therein, Wilcock is both time-barred and
procedurally barred from challenging the validity of his conviction, including his plea
agreement.     We also cautioned Wilcock not to file pleadings concerning his 1998
conviction and sentence. His request for out-of-time appeal is more than untimely after
some twenty-two years since his conviction. Wilcock has not demonstrated extraordinary
circumstances,and a denial ofhis Petition does not amount to a gross miscarriage ofjustice.
Accordingly,
       IT IS ORDERED that Wilcock's Petition for an Out-of-Time Appeal is DENIED
and DISMISSED.
       The Clerk of this Court is directed to provide a copy of this Order to counsel of
record and to Ernest Wilicerk personally.
       DATED this           day of March, 2021.




                                                      g1 M 411,_
                                                          _1
                                                           7
                                                           1 11;:
                                                              a   444
                                                                   3
                                                                  Justices

                                              2